DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
This final office action is responsive to Applicant’s submission filed 05/17/2022. Currently, claims 1-14 are pending. Claims 1-4 and 8-11 have been amended. No newly added and/or canceled claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 3-5, 7, 8, 10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Pub. No. 2015/0073983 (Bartenstein et al. – hereinafter Bartenstein), and further in view of U.S. Patent Appl. Pub. No. 2018/0105413 (Fieglein et al. – Fieglein).


Referring to claim 1, Bartenstein discloses a multi-card comprising: 
a secure element for storing at least one payment card information in an applet form; [See paragraphs 0023, 0024, 0157]
an input unit including a plurality of buttons respectively matched with the card information; and [See paragraphs 0026, 0027, 0036, 0044, 0048-0053, 0058] 
a control unit for receiving and storing matching information between at least one membership card information and the input unit from a user terminal, [See paragraphs 0032, 0044, 0048-0053, 0058 - The card can be configured to incorporate various types of payments including a membership/loyalty/rewards payment method.] 
Bartenstein does not explicitly disclose the limitation: wherein the secure element receives one membership card information and one payment card information activated by the control unit according to a selection of the input unit, and generates one transaction response information including the one membership card information and the one payment card information. 
Fieglein teaches a system with the limitation: wherein the secure element receives one membership card information and one payment card information activated by the control unit according to a selection of the input unit, and generates one transaction response information including the one membership card information and the one payment card information. [See paragraphs 0025, 0028-0030 – Both loyalty identifier and payment information can be transmitted in response to user selection to complete a purchase transaction.]  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Bartenstein to have incorporated a payment feature as in Fieglein with the motivation of providing payment information during a purchase transaction. [See Fieglein paragraphs 0025, 0028, 0030] 

Referring to claim 3, the combination of Bartenstein and Fieglein discloses the multi-card according to claim 1, wherein the matching information is information generated through a service application running in the user terminal and matching the at least one membership card information and the plurality of buttons respectively according to a user's setting. [See Bartenstein paragraphs 0032, 0044, 0048-0053, 0058] 

Referring to claim 4, the combination of Bartenstein and Fieglein discloses the multi-card according to claim 1, wherein the secure element transmits the activated one payment card information and the activated one membership card information to a payment terminal in the one transaction response information. [See Bartenstein paragraphs 0032, 0044, 0048-0053, 0058, 0067, 0072] 

Referring to claim 5, the combination of Bartenstein and Fieglein discloses the multi-card according to claim 1, wherein the membership card information includes at least one information among a membership type, a length of a membership number, and the membership number. [See Bartenstein paragraphs 0048, 0083] 

Referring to claim 7, the combination of Bartenstein and Fieglein discloses the multi-card according to claim 1, wherein the matching information may be changed or set through a service application running in the user terminal. [See Bartenstein paragraphs 0032, 0044, 0048-0053, 0058, 0095] 

Referring to claims 8, 10-12 and 14, they recite similar limitations as set forth in claims 1, 3-5 and 7, and therefore are rejected based on the same rationale. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bartenstein in view of Fieglein as applied to claim 1 above, and further in view of U.S. Patent Appl. Pub. No. 2014/0263626 (Pochic). 

Referring to claim 2, the combination of Bartenstein and Fieglein discloses the multi-card according to claim 1 above. The combination does not explicitly disclose the limitation: further comprising a display unit for outputting at least one information among the one membership card information and the one payment card information activated according to the selection of the input unit. 
Pochic teaches a card with the limitation: further comprising a display unit for outputting at least one information among the one membership card information and the one payment card information activated according to the selection of the input unit. [See paragraphs 0011, 0014, 0015, 0024, 0033]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of the combination of Bartenstein and Fieglein to have incorporated a display device as in Pochic with the motivation of display information associated with user input/selection on a payment card. [See Pochic paragraphs 0011, 0014]

Referring to claim 9, it recites similar limitation as set forth in claim 2, and therefore is rejected based on the same rationale. 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bartenstein in view of Fieglein as applied to claim 1 above, and further in view of U.S. Patent Appl. Pub. No. 2013/0317927 (Bush et al. – hereinafter Bush). 

Referring to claim 6, the combination of Bartenstein and Fieglein discloses the multi-card according to claim 1 above. The combination does not explicitly disclose the limitation: wherein the transaction response information is transmitted in response to a command of a payment terminal and generated in a form of tag length value (TLV).
Bush teaches a card with the limitation: wherein the transaction response information is transmitted in response to a command of a payment terminal and generated in a form of tag length value (TLV). [See paragraphs 0034, 0087-0089 – TLV is well-known in the art for data encoding on smart cards.]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of the combination of Bartenstein and Fieglein to have incorporated a data encoding feature as in Bush with the motivation of transmitting payment information to a reader during a transaction. [See Bush paragraphs 0034, 0087-0089]

Referring to claim 13, it recites similar limitation as set forth in claim 6, and therefore is rejected based on the same rationale. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687